FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN RAY MILLER,                                 No. 08-16906

               Petitioner - Appellant,           D.C. No. 3:08-cv-00077-LRH

  v.

JIM BENEDETTI, Warden,                           MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Nevada state prisoner John Ray Miller appeals pro se from the district

court’s denial of the motion for reconsideration he filed pursuant to Federal Rule of

Civil Procedure 60(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Miller contends the district court erred by denying his motion to reconsider.

The district court did not abuse its discretion by denying Miller’s motion to

reconsider because he presented no grounds justifying relief under Rule 60(b). See

Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985).

      Miller’s motion to remand the case because the State did not file an

answering brief is denied.

      AFFIRMED.




                                          2                                     08-16906